        1
        2
        3
        4
        5
        6
        7
        8                              UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF WASHINGTON
        9
               In re
      10
                                                                 No. 21-00141-WLH11
      11       EASTERDAY RANCHES, INC., et al.,              1

                                                                 ORDER GRANTING MOTION FOR
      12                                    Debtors.             STIPULATED PROTECTIVE ORDER
      13                                                         BETWEEN THE DEBTORS AND THE
                                                                 OFFICIAL COMMITTEES OF
      14                                                         UNSECURED CREDITORS
      15
                        THIS MATTER came before the court upon the Stipulated Protective Order
      16
               Between the Debtors and the Official Committees of Unsecured Creditors (the
      17
               “Stipulation”) [Docket No. 767]. Based on the parties’ agreement, it is hereby
      18
                        ORDERED as follows:
      19
                        1.     The Stipulation is construed as a motion for an order approving the terms
      20
      21       of the Stipulation. So construed, the motion is granted and the Stipulation is approved.
      22                2.     Pursuant to Fed. R. Evid. 502(d), the production of any documents in these
      23       chapter 11 cases shall not, for the purposes of these proceedings or any other federal or
      24       state proceedings, constitute a waiver by the producing party of any privilege
      25       applicable to those documents, including the attorney-client privilege, attorney work-
      26       product protection, or any other privilege or protection recognized by law.
      27
      28       1
                   The Debtors along with their case numbers are as follows: Easterday Ranches, Inc., (21-00141-
                   WLH11) and Easterday Farms, a Washington general partnership (21-00176-WLH11).
                                                                                      B USH K ORNFELD   L LP
               ORDER GRANTING MOTION FOR STIPULATED                               LAW OFFICES
               PROTECTIVE ORDER BETWEEN THE DEBTORS AND                     601 Union St., Suite 5000
                                                                         Seattle, Washington 98101-2373
               THE OFFICIAL COMMITTEES OF UNSECURED                         Telephone (206) 292-2110
ee28ms014d     CREDITORS – Page 1                                           Facsimile (206) 292-2104

             21-00141-WLH11 Doc 768 Filed 05/28/21 Entered 05/28/21 17:15:03 Pg 1 of 2
        1             3.     Notwithstanding anything in the Bankruptcy Code, the Bankruptcy Rules,
        2      or the Local Rules of the United States Bankruptcy Court for the Eastern District of
        3      Washington to the contrary, this order shall be effective upon entry.
        4             4.     The court shall retain jurisdiction and power to hear and determine all
        5
               matters arising from or related to the implementation of this order.
        6
        7                                        /// END OF ORDER ///
        8      PRESENTED BY:
        9
               /s/ Thomas A. Buford, III
      10       THOMAS A. BUFORD, III (WSBA #52969)
               RICHARD B. KEETON (WSBA #51537)
      11       BUSH KORNFELD LLP
      12       RICHARD M. PACHULSKI (admitted pro hac vice)
      13       IRA D. KHARASCH (admitted pro hac vice)
               JEFFREY W. DULBERG (admitted pro hac vice)
      14       JASON H. ROSELL (admitted pro hac vice)
      15       PACHULSKI STANG ZIEHL & JONES LLP
      16       Attorneys for Debtors and Debtors in Possession
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28


                                                                                   B USH K ORNFELD   L LP
               ORDER GRANTING MOTION FOR STIPULATED                               LAW OFFICES
               PROTECTIVE ORDER BETWEEN THE DEBTORS AND                     601 Union St., Suite 5000
                                                                         Seattle, Washington 98101-2373
               THE OFFICIAL COMMITTEES OF UNSECURED                         Telephone (206) 292-2110
ee28ms014d     CREDITORS – Page 2                                           Facsimile (206) 292-2104

             21-00141-WLH11 Doc 768 Filed 05/28/21 Entered 05/28/21 17:15:03 Pg 2 of 2
